UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: 11/30/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. November 30, 2015 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components1.5% Delphi Automotive 211,223 18,562,277 Tesla Motors 37,660 a,b 8,671,592 Capital Goods7.0% Danaher 334,589 32,251,034 Honeywell International 412,041 42,831,662 Raytheon 263,259 32,652,014 United Technologies 227,427 21,844,363 Consumer Durables & Apparel4.0% Hanesbrands 820,156 a 25,154,185 Lululemon Athletica 232,172 a,b 11,102,465 NIKE, Cl. B 287,918 38,085,793 Consumer Services2.2% McDonald's 360,579 Diversified Financials5.9% Ameriprise Financial 138,856 15,683,785 BlackRock 66,751 24,278,674 Federated Investors, Cl. B 599,793 18,785,517 Intercontinental Exchange 107,138 27,838,738 Synchrony Financial 719,451 b 22,900,125 Energy1.1% Schlumberger 257,868 Food, Beverage & Tobacco8.1% Archer-Daniels-Midland 415,054 15,145,320 ConAgra Foods 624,553 25,562,954 Molson Coors Brewing, Cl. B 262,822 24,187,509 Mondelez International, Cl. A 716,055 31,262,961 PepsiCo 538,333 53,919,433 Health Care Equipment & Services6.8% Boston Scientific 1,081,829 b 19,775,834 Cardinal Health 281,738 24,468,945 Cerner 314,354 b 18,735,498 Express Scripts Holding 311,980 b 26,668,050 UnitedHealth Group 320,244 36,094,701 Household & Personal Products1.5% Estee Lauder, Cl. A 333,283 Materials2.0% CF Industries Holdings 366,771 16,922,814 Dow Chemical 381,531 19,889,211 Media5.4% AMC Networks, Cl. A 228,707 b 18,596,166 CBS, Cl. B 393,908 19,884,476 Comcast, Cl. A 591,118 35,975,441 Interpublic Group of Companies 1,090,134 25,073,082 Pharmaceuticals, Biotech & Life Sciences11.0% AbbVie 609,560 35,445,914 Alexion Pharmaceuticals 126,697 b 22,607,813 Allergan 69,026 b 21,666,571 Biogen 95,434 b 27,376,197 Bristol-Myers Squibb 548,221 36,736,289 Illumina 101,224 a,b 18,615,094 Regeneron Pharmaceuticals 34,179 b 18,610,466 Vertex Pharmaceuticals 182,936 b 23,664,601 Retailing9.2% Amazon.com 108,942 b 72,424,642 Home Depot 364,499 48,799,126 Priceline Group 19,562 b 24,430,004 Ulta Salon,Cosmetics & Fragrance 155,795 b 26,017,765 Semiconductors & Semiconductor Equipment1.2% Avago Technologies 171,013 a Software & Services23.3% Adobe Systems 258,727 b 23,663,171 Akamai Technologies 303,272 b 17,471,500 Alphabet, Cl. A 68,785 b 52,472,637 Alphabet, Cl. C 72,062 b 53,513,241 Citrix Systems 303,751 b 23,288,589 Cognizant Technology Solutions, Cl. A 348,985 b 22,537,451 Facebook, Cl. A 680,755 b 70,961,901 Fortinet 271,431 b 9,776,945 Intuit 220,689 22,113,038 Oracle 888,153 34,611,322 salesforce.com 403,016 b 32,116,345 Splunk 192,985 b 11,482,608 Visa, Cl. A 746,218 58,958,684 Technology Hardware & Equipment6.9% Apple 821,855 97,225,447 Cisco Systems 1,106,466 30,151,199 Telecommunication Services1.0% Verizon Communications 407,499 Transportation1.6% FedEx 182,741 Total Common Stocks (cost $1,414,559,933) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,726,195) 6,726,195 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,213,048) 9,213,048 c Total Investments (cost $1,430,499,176) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At November 30, 2015, the value of the fund's securities on loan was $57,745,567 and the value of the collateral held by the fund was $60,444,524, consisting of cash collateral of $9,213,048 and U.S. Government & Agency securities valued at $51,231,476. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2015, net unrealized appreciation on investments was $433,878,461 of which $473,800,540 related to appreciated investment securities and $39,922,079 related to depreciated investment securities. At November 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 23.3 Pharmaceuticals, Biotech & Life Sciences 11.0 Retailing 9.2 Food, Beverage & Tobacco 8.1 Capital Goods 7.0 Technology Hardware & Equipment 6.9 Health Care Equipment & Services 6.8 Diversified Financials 5.9 Media 5.4 Consumer Durables & Apparel 4.0 Consumer Services 2.2 Materials 2.0 Transportation 1.6 Automobiles & Components 1.5 Household & Personal Products 1.5 Semiconductors & Semiconductor Equipment 1.2 Energy 1.1 Telecommunication Services 1.0 Money Market Investments .9 † Based on net assets. The following is a summary of the inputs used as of November 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,815,027,283 - - Equity Securities - Foreign Common Stocks+ 33,411,111 - - Mutual Funds 15,939,243 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: January 20, 2016 By: /s/James Windels James Windels Treasurer Date: January 20, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
